Cite as: 574 U. S. ____ (2014)            1

                   Statement of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14A493
                         _________________


       MARICOPA COUNTY, ARIZONA, ET AL., v. 

        ANGEL LOPEZ-VALENZUELA, ET AL. 

                ON APPLICATION FOR STAY
                     [November 13, 2014]

   The application for stay presented to JUSTICE KENNEDY
and by him referred to the Court is denied. The order
heretofore entered by JUSTICE KENNEDY is vacated.
   Statement of JUSTICE THOMAS, with whom JUSTICE
SCALIA joins, respecting the denial of the application for a
stay.
   Petitioner asks us to stay a judgment of the United
States Court of Appeals for the Ninth Circuit holding
unconstitutional an amendment to the Arizona Constitu-
tion that the State’s citizens approved overwhelmingly in
a referendum eight years ago. I join my colleagues in
denying this application only because there appears to be
no “reasonable probability that four Justices will consider
the issue sufficiently meritorious to grant certiorari.”
Hollingsworth v. Perry, 558 U. S. 183, 190 (2010) (per
curiam). That is unfortunate.
   We have recognized a strong presumption in favor of
granting writs of certiorari to review decisions of lower
courts holding federal statutes unconstitutional. See
United States v. Bajakajian, 524 U. S. 321, 327 (1998);
United States v. Gainey, 380 U. S. 63, 65 (1965). States
deserve no less consideration. See Janklow v. Planned
Parenthood, Sioux Falls Clinic, 517 U. S. 1174, 1177
(1996) (SCALIA, J., dissenting from denial of certiorari)
(“This decision is questionable enough that we should,
since the invalidation of state law is at issue, accord re-
2        MARICOPA COUNTY v. LOPEZ-VALENZUELA

                    Statement of THOMAS, J.

view”). Indeed, we often review decisions striking down
state laws, even in the absence of a disagreement among
lower courts. See, e.g., Hollingsworth v. Perry, 570 U. S.
___ (2013); Cook v. Gralike, 531 U. S. 510 (2001); Saenz v.
Roe, 526 U. S. 489 (1999); Renne v. Geary, 501 U. S. 312
(1991); Massachusetts v. Oakes, 491 U. S. 576 (1989). But
for reasons that escape me, we have not done so with any
consistency, especially in recent months. See, e.g., Herbert
v. Kitchen, ante, p. ___; Smith v. Bishop, ante, p. ___;
Rainey v. Bostic, ante, p. ___; Walker v. Wolf, ante, p. ___;
see also Otter v. Latta, ante, p. ___ (denying a stay); Par-
nell v. Hamby, ante, p. ___ (same). At the very least, we
owe the people of Arizona the respect of our review before
we let stand a decision facially invalidating a state consti-
tutional amendment.
  Of course, the Court has yet to act on a petition for a
writ of certiorari in this matter, and I hope my prediction
about whether that petition will be granted proves wrong.
Our recent practice, however, gives me little reason to be
optimistic.